PER CURIAM.
Upon review and due consideration we are of the opinion that the record on appeal does not adequately reflect that defendant was made fully aware of his constitutional right to be represented by counsel nor does the record adequately reflect a knowing and intelligent waiver of such right. In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967); Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938); Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 *688L.Ed.2d 562 (1975); United States v. Garcia, 517 F.2d 272 (5th Cir. 1975); Commonwealth v. Tyler, 468 Pa. 193, 360 A.2d 617 (1976); Bryan v. State, 345 So.2d 1095, Second District Court of Appeal Case, opinion filed May 6, 1977; Arnold v. State, 265 So.2d 64 (Fla. 3d DCA 1972). Accordingly, the adjudication of delinquency is reversed and the cause remanded for such other proceedings as may be consistent herewith.
REVERSED AND REMANDED.
MAGER, C. J., and ALDERMAN and ANSTEAD, JJ., concur.